DECISION
The application of the above-named defendant for a review of the sentence of ten years for forgery imposed on October 24, 1965, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that the sentence imposed was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime carries a possible penalty of 14 years imprisonment, that the defendant has a record of several prior convictions for the same offense, and on August 15, 1969, the day he was leaving on parole from his present sentence, four counterfeit $20.00 bills were found in his possession and defendant will now leave on “Parole to Federal Detainer”.
We thank D. Frank Kampfe, Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield and Sid G. Stewart.